Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/31/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 5-10, 12-13 and 15-20 are pending and are presented for examination.  
Claims 1, 5-10, 12-13 and 15-20 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “wherein the base part is closed in an area of an axis of rotation” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 6, 8, 12, 15 and 17-19 are also allowable for depending on claim 1. 

In claim 5, the specific limitations of “wherein the shield has a base part and a sensor holder, wherein an opening is provided in the base part in an area of an axis of rotation, and wherein the opening is closed by the sensor holder” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 7, 9-10, 13 and 16 are also allowable for depending on claim 5. 

In claim 20, the specific limitations of “wherein at least one current conductor is provided in the rotor, the current conductor being situated with respect to the magnet such that a perturbing magnetic field induced by a current through the current conductor in the area of the measuring magnetic field is substantially parallel to the measuring magnetic field” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 

Figs. 1 and 3 support the features in claims 1 and 5 such that “wherein the base part (30) is closed in an area of an axis of rotation (D)” and “wherein the shield (14) has a base part (30) and a sensor holder (32), wherein an opening (34) is provided in the base part (30) in an area of an axis of rotation (D), and wherein the opening is closed by the sensor holder (32)”.  
Fig. 2 and specification [0074-0080] support the feature in claim 20 such that “wherein at least one current conductor (48) is provided in the rotor, the current conductor being situated with respect to the magnet (28) such that a perturbing magnetic field (Ms) induced by a current through the current conductor (48) in the area of the measuring magnetic field is substantially parallel to the measuring magnetic field (Mm)”.   As shown, the magnetic fields (Ms, Mm) are in same direction, and therefore, they would be merged in the area and flowing substantially parallel at the area of the measuring magnetic field. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JOHN K KIM/           Primary Examiner, Art Unit 2834